 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    SCANVINSKI HYMES,                                  No. 2:19-cv-0750 JAM AC P
12                       Plaintiff,
13            v.                                         ORDER
14    SACRAMENTO COUNTY, et al.,
15                       Defendants.
16

17          Plaintiff, a detainee in San Francisco and/or Alameda County, has filed a civil rights

18   complaint with the assistance of counsel. Plaintiff seeks to proceed in this action in forma

19   pauperis pursuant to 28 U.S.C. § 1915. In support of the request, plaintiff has submitted a copy of

20   his inmate trust account statement for a period of only one day. See ECF No. 2-1. However, to

21   apply for in forma pauperis status, plaintiff must submit certified copies of his inmate trust

22   account statements for the preceding six months. See 28 U.S.C. § 1915(a)(2). If plaintiff has not

23   been continuously incarcerated during this period, he must also complete and submit an

24   application to proceed in forma pauperis on the form used by nonprisoner pro se applicants. In

25   addition, plaintiff will be required to complete and submit the form used by prisoners in this

26   district for requesting in forma pauperis status.

27   ////

28   ////
                                                         1
 1          Accordingly, IT IS HEREBY ORDERED that:
 2          1. Within thirty (30) days after the filing date of this order, plaintiff shall submit:
 3                  a. A completed application form used by prisoners in this district for requesting in
 4   forma pauperis status and, if applicable as set forth above, a completed application form used by
 5   nonprisoner pro se applicants in this district for requesting in forma pauperis status; and
 6                  b. Certified copies of plaintiff’s inmate trust account statements for the six months
 7   immediately preceding the filing of his complaint.
 8          2. The Clerk of Court is directed to send to plaintiff’s counsel, together with a copy of
 9   this order, the form used in this district for requesting in forma pauperis status by a prisoner, as
10   well as the in forma pauperis form used by nonprisoners.
11   DATED: May 3, 2019
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                         2
